NUMBER 13-13-00450-CR

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                             IN RE DENNIS RAY TERRELL


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION

            Before Justices Rodriguez, Benavides, and Longoria
                    Memorandum Opinion Per Curiam1

       On August 12, 2013, Dennis Ray Terrell, proceeding pro se, filed a “Motion to

Compel District Clerk to Perform Ministerial Duty” in this Court.                We construe this

pleading as a petition for writ of mandamus. Relator seeks to compel the District Clerk

of Wharton County to “perform her ministerial duties” and file and execute relator’s

motion for speedy trial. In this pleading, relator also requests that we order the District

Attorney of Wharton County to either prosecute or dismiss the charges brought against


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
relator on a detainer issued for a forgery charge. We dismiss the petition for writ of

mandamus for lack of jurisdiction.

                                 I. STANDARD OF REVIEW

       To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). If relator fails to meet both of these requirements, then the petition for writ

of mandamus should be denied. See id.

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); In re

Davidson, 153 S.W.3d 490, 491 (Tex. App.—Amarillo 2004, orig. proceeding); see

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself

entitled to the extraordinary relief he seeks.”). In addition to other requirements, the

relator must include a statement of facts supported by citations to “competent evidence

included in the appendix or record,” and must also provide “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” See generally TEX. R. APP. P. 52.3. The relator must also file an

appendix and record sufficient to support the claim for mandamus relief. See id. R.

52.3(k) (specifying the required contents for the appendix); R. 52.7(a) (specifying the

required contents for the record); see also Walker, 827 S.W.2d at 837; In re Blakeney,

254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig. proceeding).



                                             2
                                       II. JURISDICTION

       Article V, Section 6 of the Texas Constitution specifies the appellate jurisdiction

of the courts of appeals, and states that the courts of appeals "shall have such other

jurisdiction, original and appellate, as may be prescribed by law." TEX. CONST. art. V, §

6. As an appellate court, this Court's original jurisdiction is governed by section 22.221

of the Texas Government Code. See TEX. GOV'T CODE ANN. § 22.221 (West 2004); see

also In re Cook, 394 S.W.3d 668, 671 (Tex. App.—Tyler 2012, orig. proceeding). In

pertinent part, this section provides that we may issue writs of mandamus and "all other

writs necessary to enforce the jurisdiction of the court." See id. § 22.221(a). This

section also provides that we may issue writs of mandamus against "a judge of a district

or county court in the court of appeals' district" or against a "judge of a district court who

is acting as a magistrate at a court of inquiry . . . in the court of appeals district." See id.

§ 22.221(b).

       Relator's petition seeks mandamus relief against a district clerk and district

attorney. However, we do not have original jurisdiction against a district clerk or a

district attorney unless necessary to enforce our jurisdiction, and relator has not

demonstrated that the requested relief is necessary for this purpose. See generally id.

§ 22.221; In re Richardson, 327 S.W.3d 848, 851 (Tex. App.—Fort Worth 2010, orig.

proceeding); In re Phillips, 296 S.W.3d 682, 684 (Tex. App.—El Paso 2009, orig.

proceeding); In re Washington, 7 S.W.3d 181, 182 (Tex. App.?Houston [1st Dist.] 1999,

orig. proceeding).




                                               3
                                     III. CONCLUSION

       The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not established this Court’s jurisdiction over

the relief sought. Accordingly, the petition for writ of mandamus is DISMISSED.



                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 3rd
day of September, 2013.




                                            4